FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHERIE PHILLIPS and STOIC                        No. 08-15961
CHURCH OF PHILOSOPHY,
                                                 D.C. No. 1:06-cv-00628-SOM-
               Plaintiffs - Appellants,          KSC

  v.
                                                 MEMORANDUM *
SANDERSON BECK, et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Cherie Phillips appeals pro se from the district court’s summary judgment in

her action claiming that Sanderson Beck infringed on her intellectual property

rights in her texts including Wisdom Bible of God, Stoic Encheiridion, and Stoic


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Doctrine. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Filipino Yellow Pages, Inc. v. Asian Journal Publ’ns, Inc., 198 F.3d 1143, 1146

n.2 (9th Cir. 1999). We affirm.

      The district court properly granted summary judgment on Phillips’s

copyright claims because she did not raise a triable issue as to whether Beck had

access to the expanded edition of her Wisdom Bible of God, or as to whether there

was a substantial similarity between the Phillips’s and Beck’s other texts. See

Three Boys Music Corp. v. Bolton, 212 F.3d 477, 481 (9th Cir. 2000) (“Absent

direct evidence of copying, proof of infringement involves fact-based showings

that the defendant had access to the plaintiff’s work and that the two works are

substantially similar.”) (internal quotations and citations omitted).

      The district court properly granted summary judgment on Phillips’s

trademark claim because she did not establish a triable issue as to whether her title,

Wisdom Bible of God, had secondary meaning. See Filipino Yellow Pages, 198

F.3d at 1147, 1151.

      We decline to consider Phillips’s contentions regarding claims that were not

raised below. See Dodd v. Hood River Cnty, 59 F.3d 852, 863 (9th Cir. 1995).

      We are not persuaded by Phillips’s remaining contentions, including those




                                           2                                    08-15961
of judicial bias.

       AFFIRMED.




                    3   08-15961